Mr. Justice Allen
delivered the opinion of the court.
This action was originally brought in a Justice Court for the balance alleged to be due on an open account for coal sold and delivered. The cause was tried to a jury. There was a verdict and judgment for plaintiff for $113.65, the full amount claimed. Defendant appealed to the County Court where after a trial to a jury, verdict and judgment were again for plaintiff for the same amount. Defendant brings the cause here for review.
*17After a careful review of all the testimony, we find the evidence sufficient to support the verdict. Much of the evidence was conflicting, and we should not disturb the verdict. There was no error in receiving or rejecting testimony.
We find no error in refusing instructions. Those given appear to have covered the points in controversy, and were fair to both parties.
The judgment is affirmed.
Mr. Justice Teller, sitting for Mr. Chief Justice Scott, and Mr. Justice Burke concur.